IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE                          §
  PETITION OF PETER KOSTYSHYN                   § No. 231, 2015
  FOR A WRIT OF MANDAMUS                        §

                            Submitted: June 11, 2015
                              Decided: July 21, 2015

                                       ORDER

       This 21st day of July 2015, it appears to the Court that, on May 27, 2015, the

Chief Deputy Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to diligently prosecute the appeal by not

complying with the Court’s May 7th directive to pay the filing fee or file an

appropriate motion. The appellant failed to respond to the notice to show cause

within the required ten-day period; 1 therefore, dismissal of this action is deemed to

be unopposed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                   BY THE COURT:

                                   /s/ James T. Vaughn, Jr.
                                          Justice




       1
        We acknowledge the appellant’s untimely response filed on June 15, 2015. Even if the
Court were to consider his response, it would not change the dismissal of this appeal.